F I L E D
                                                         United States Court of Appeals
                                                                 Tenth Circuit

                                                             December 21, 2005
                  UNITED STATES COURT OF APPEALS

                               TENTH CIRCUIT                    Clerk of Court


EDWARD K. BIAS,

      Plaintiff - Appellant,
v.

CORNELL CORRECTIONS, INC.; a
Texas Corporation; GREAT PLAINS
CORRECTIONAL FACILITY;
CORRECTIONAL MEDICAL
SERVICES CORPORATION;
PARKVIEW HOSPITAL, Owned and
Operated by the City of El Reno, a
municipal organization; CANTEEN
CORPORATION OF AMERICA; JOHN
DOE; STEVE LOGAN, President and
Chief Executive Officer of Cornell
Corrections, Inc.; GARY HENMAN, Vice              No. 04-6353
President of Cornell Corrections, Inc.;     (D.C. No. CIV-03-232-F)
GEORGE E. KILLINGER, Director of                  (W.D. Okla.)
Operations for Cornell Corrections, Inc.;
SAM CALBONE, Warden, Great Plains
Correctional Facility; TRAVIS SMITH,
Deputy Warden, Great Plains Correctional
Facility; MR. REID, Deputy Warden,
Great Plains Correctional Facility;
OFFICER BEASLEY, Mailroom, Great
Plains Correctional Facility; WILDA
ROSE, Case Manager, Great Plains
Correctional Facility; MS. NICKS, Job
Coordinator, Great Plains Correctional
Facility; CAPTAIN STRONG, Unit
Manager, A & D, Great Plains
Correctional Facility; LIEUTENANT
POST, SERGEANT SMITH, SERGEANT
JOHNSON, and OFFICER LENTZ, Great
 Plains Correctional Facility; UNKNOWN
 OFFICER; K. GUNTER, PAC,
 Physician's Assistant, Parkview Hospital;
 UNKNOWN DEFENDANT, Unknown
 Medical Lab Tech at Parkview Hospital;
 BRENDA GOODSON, Nurse, Parkview
 Hospital; UNKNOWN DEFENDANT,
 Paramedic EMT Ambulance Driver #1;
 UNKNOWN DEFENDANT, Paramedic
 EMT Ambulance Driver #2 ; UNKNOWN
 DEFENDANT, Oklahoma Highway Patrol
 Officer; UNKNOWN DEFENDANT,
 Arrestee; JUDY OWENS, Health Services
 Administrator; BILLY BEETS, MD, MS.
 WYMER, Physician’s Assistant, MS.
 KASPER, LPN, MS. TILLEY, LPN,
 MRS. MCCARTY, RN, MRS. STRONG,
 RN, MS. LEDFORD, Nurse, VALDIMIR
 HOLY, MD, MS. SHEMEL, Food Service
 Supervisor, and MS. KERR Food Service
 Supervisor, Great Plains Correctional
 Facility, in their official and individual
 capacities.

          Defendants - Appellees.


                            ORDER AND JUDGMENT *




      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
Order and Judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.

                                       -2-
Before EBEL, McKAY and HENRY, Circuit Judges.


      Edward Bias, a state prisoner appearing pro se and in forma pauperis,

brought an action under 42 U.S.C. § 1983 against a private prison in which he had

been incarcerated. He contends on appeal that he was not required to exhaust the

prison’s administrative remedies because the Prison Litigation Reform Act

(“PLRA”) does not apply to inmates incarcerated in privately-run prisons. We

disagree and affirm the district court’s dismissal of Mr. Bias’s complaint for

failure to fully exhaust.

                                I. BACKGROUND

      Mr. Bias is an inmate in the custody of the Oklahoma Department of

Corrections (“ODOC”). While assigned to the Great Plains Correctional Facility,

a private prison operated by defendant Cornell Corrections, Inc., Mr. Bias

complained to staff that he was denied adequate treatment for various medical

conditions and that he was improperly fired from a prison job in retaliation for

requesting that he be allowed to take his medication. After prison staff allegedly

failed to adequately address his complaints, Mr. Bias filed the action that is the

subject of this appeal. He asserts numerous federal and state law claims,

including claims under § 1983 that the denial of medical treatment violated his

constitutional rights.

      The district court accepted the magistrate judge’s recommendation that Mr.

                                        -3-
Bias’s claims be dismissed without prejudice. Relevant to this appeal, his § 1983

claims were dismissed due to failure to exhaust administrative remedies. Mr.

Bias appeals that dismissal.

                                 II. DISCUSSION

      We review de novo the applicability of the PLRA’s exhaustion

requirements and a district court’s dismissal of an inmate’s suit for failure to

exhaust administrative remedies. Jernigan v. Stuchell, 304 F.3d 1030, 1032 (10th

Cir. 2002). In addition, because Mr. Bias is proceeding pro se, we construe his

pleadings liberally. See Haines v. Kerner, 404 U.S. 519, 520–21 (1972).

      The PLRA states that “[n]o action shall be brought with respect to prison

conditions under section 1983 of this title, or any other Federal law, by a prisoner

confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C. § 1997e(a); see also Porter v.

Nussle, 534 U.S. 516, 524–25 (2002). We have interpreted this as a “total

exhaustion requirement” such that “the presence of unexhausted claims in [a

prisoner]’s complaint require[s] [a] district court to dismiss his action in its

entirety without prejudice.” Ross v. County of Bernalillo, 365 F.3d 1181, 1189

(10th Cir. 2004). A prisoner bears the burden of pleading exhaustion. Steele v.

Fed. Bureau of Prisons, 355 F.3d 1204, 1209 (10th Cir. 2003), cert. denied, 125 S.

Ct. 344 (2004).


                                         -4-
      Although Mr. Bias contends at length that the PLRA requirements do not

apply to private prisons, we have clearly held otherwise: the PLRA’s exhaustion

requirement “applies fully when the plaintiff is a federal or state inmate held in a

privately operated facility.” Ross, 365 F.3d at 1184. Therefore, Mr. Bias was

required to exhaust his claims.

      Although it is not entirely clear, we construe Mr. Bias’s briefs on appeal to

also argue that he fulfilled the exhaustion requirement. See Haines, 404 U.S. at

520–21. Proper exhaustion in this case would have entailed full compliance with

the ODOC’s four-step grievance procedures, as found in ODOC OP-090124. At

each step, if a prisoner does not receive a satisfactory response, he may proceed

to the next step. The first step is to seek informal resolution by talking with staff;

the second step is to file a written “request to staff”; the third step is to submit a

grievance; and the fourth step is to appeal an unfavorable decision on a grievance

to an appropriate reviewing officer. Having reviewed Mr. Bias’s claims, we agree

that the magistrate judge correctly concluded that Mr. Bias failed to fully exhaust

these grievance procedures. Although he initiated some grievance procedures, he

was required to fully exhaust those procedures, by following the above steps for

each grievance, before filing this lawsuit. Ross, 365 F.3d at 1189.

                                  III. CONCLUSION

      For the foregoing reasons, we AFFIRM dismissal of Mr. Bias’s complaint


                                          -5-
without prejudice. The district court granted Mr. Bias’s motion to proceed in

forma pauperis on appeal. We remind him of his obligation to continue to make



partial payments until his entire fee has been paid.


                                       ENTERED FOR THE COURT


                                       David M. Ebel
                                       Circuit Judge




                                         -6-